DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim 1-4, 6-9 rejected under 35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (U.S. Patent Application Publication 2014/0205527, hereinafter referred to as Nakamura).
As to claim 1, Nakamura teaches Claim 1: A gallium arsenide single crystal substrate having a circular main surface, when the diameter of the main surface of the gallium arsenide single crystal substrate is represented by D and the number of etch pits formed on the main surface by immersing the gallium arsenide single crystal substrate in molten potassium hydroxide at 500°C for 10 minutes is counted, the number C1 of etch pits in a first circular region having a diameter of 0.2D around the center of the main surface being 0 or more and 10 or less, wherein the diameter D of 
Nakamura may not explicitly teach immersing the gallium arsenide single crystal substrate in molten potassium hydroxide at 500°C for 10 minutes. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to reach the cited time and temperature via routine experimentation and optimization. 
MPEP 2144.05 Obviousness of Ranges: 

II.   OPTIMIZATION OF RANGES

A.   Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).







As to claim 2, Nakamura teaches Claim 2: The gallium arsenide single crystal substrate according to claim 1, wherein the number C1 of etch pits in the first circular region of the gallium arsenide single crystal substrate is 0 or more and 5 or less. [¶0037]
As to claim 3, Nakamura teaches Claim 3: The gallium arsenide single crystal substrate according to claim 1, wherein a difference C2-C1 between the number C2 of etch pits in a second circular region having a diameter of 0.5D around the center of the main surface of the gallium arsenide single crystal substrate and the number C1 of etch pits in the first circular region thereof is 0 or more and 5 or less. [¶0037]
As to claim 4, Nakamura teaches Claim 4: The gallium arsenide single crystal substrate according to claim 1, wherein an etch pit density representing the number of etch pits in 1 cm2 of the main surface of the gallium arsenide single crystal substrate is 0 or more and 1000 or less. [¶0037]
As to claim 6, Nakamura may not explicitly teach Claim 6: The gallium arsenide single crystal substrate according claim 1, wherein the main surface of the gallium arsenide single crystal substrate is a { 100} plane. 
The Examiner takes official notice that It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the main surface of the gallium arsenide single crystal substrate is a { 100} plane.

As to claim 7, Nakamura may not explicitly teach Claim 7: The gallium arsenide single crystal substrate according to claim 1, wherein the main surface of the gallium arsenide single crystal substrate has an off angle of greater than 0° and equal to or less than 15° from the { 100} plane.
The Examiner takes official notice that It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the main surface of the gallium arsenide single crystal substrate has an off angle of greater than 0° and equal to or less than 15° from the { 100} plane.
As to claim 8, Nakamura teaches Claim 8: The gallium arsenide single crystal substrate according to claim 1, wherein the gallium arsenide single crystal substrate has an n-type conductivity. [¶0009~0010]
As to claim 9, Nakamura teaches Claim 9: The gallium arsenide single crystal substrate according to claim 1, wherein the gallium arsenide single crystal substrate contains silicon, and the atomic concentration of the silicon is 1x1016 cm-3 or more and 1x1019 cm-3 or less. [¶0002; 0010]
Conclusion
Claims 1-4, 6-9 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816